DETAILED ACTION
In response to communication filed on 10/24/2019.
Claims 1-13, and 15-21 are pending.
Claims 1-13 and 15-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/24/2019 and 5/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3,5,8-10,12,15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US Pub. 2015/0110040)(Z1 hereafter).

Regarding claims 1,8 and 15, Z1 teaches a terminal device [refer Fig. 1; 10], comprising: 
a processor [refer Fig. 2; 200]; and a transceiver [refer Fig. 2; 210]; 
the processor is configured to determine a buffer status report BSR (buffer state information is determined and reported to at least one network side device)[paragraph 0045], the BSR indicates that data to be transmitted of the terminal device [paragraph 0049] comprise target-type data (i.e. data to be transmitted)[paragraph 0062]; 
the transceiver is, configured to transmit the BSR to a network device [refer Fig. 1; 20][paragraph 0046], the network device configures a transmitting resource (i.e. uplink resource) preferentially for the terminal device based on the BSR [paragraph 0067].  

Regarding claims 2,9 and 16, Z1 teaches the transceiver is further configured to: receive indicating information transmitted by the network device [paragraph 0067], the indicating information indicates that the terminal device uses a configured transmitting resource to preferentially transmit data [paragraph 0067] in a logical channel (i.e. logic channel group LCG) which carries the target-type data [paragraph 0049].  

Regarding claims 3,10 and 17, Z1 teaches the BSR comprises related information of target-type data [paragraph 0049], the related information of target- type data comprises at least one of the following 

Regarding claims 5,12 and 19, Z1 teaches the transceiver is configured to: transmit a medium access control protocol data unit MAC PDU to the network device, the MAC PDU comprises the BSR (the UE assembles the MAC PDU [paragraph 0062], the MAC PDU comprises of the BSR to be sent to the network device [paragraph 0068]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4,11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US Pub. 2015/0110040)(Z1 hereafter) in view of Gao et al. (US Pub. 2016/0007229)(G1 hereafter).

Regarding claims 4,11 and 18, Z1 doesn’t expressly disclose the volume of target data is one of the following: a data volume of a data packet which comprises the target-type data.
	G1 discloses that data packets that need to be sent to a network can be classified according to the sizes of the data packets [paragraph 0127], when the UE sends a buffer status report, the UE determines the type of buffered uplink data and determines the indication information to send to the eNB [paragraph 0128].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 to incorporate the indication of types and sizes of data packets for transmission in a report as taught by G1.  One would be motivated to do so to provide a means of providing scheduling and resource allocation to ensure transmission of particular data [refer G1; paragraph 0128].

Claims 6,13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of Feuersanger et al. (US Pub. 2012/0224552)(F1 hereafter).

Regarding claims 6,13 and 20, Z1 teaches a MAC service data unit SDU in the MAC PDU [paragraph 0068] 
However Z1 fails to explicitly disclose that the MAC SDU comprises the related information of the target-type data.  
F1 discloses that a MAC PDU comprises of a MAC SDU that contains RLC PDUs of a logical channel (i.e. related information of the target-type data) which has data in the MAC PDU [paragraph 0321].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 to explicitly define information within a MAC SDU for use in BSR reporting as taught by F1 [refer F1; paragraph 0059].  One would be motivated to do so to provide use of a known data element in the field of endeavor to yield predictable results.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of Singh et al. (US Pub. 2015/0003336)(S1 hereafter).

Regarding claims 7 and 21, Z1 fails to disclose the target-type data is data of intra-coded I frame.
	S1 discloses, in the field of deciding on uplink and downlink data using buffer status reports [paragraph 0017], that user data can comprise of various types of packets, such as a video I-frame (i.e. intra-coded I frame)[paragraph 0042].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Z1 to incorporate the transmission of different forms of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412